Exhibit 10.1

 

AMENDMENT NO. 2
TO CREDIT AGREEMENT

 

This Amendment No. 2 to Credit Agreement (this “Amendment”) is executed as of
August 27, 2014 among the Lenders party hereto (which Lenders constitute all of
the Lenders as of the date of this Amendment), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (in that capacity, “Administrative Agent”), and SUPREME
INDUSTRIES, INC., a Delaware corporation (“Borrower”); and is acknowledged by
the Subsidiary Guarantors.

 

The Lenders, Administrative Agent, and Borrower entered into an Amended and
Restated Credit Agreement dated as of April 29, 2013 (as amended, restated,
supplemented, or otherwise modified before the date of this Amendment, the
“Credit Agreement”).  The Lenders, Administrative Agent, and Borrower now desire
to amend certain terms and provisions of the Credit Agreement as set forth in
this Amendment.

 

Accordingly, the parties agree as follows:

 

1.                                      Definitions. Defined terms used but not
defined in this Amendment are as defined in the Credit Agreement.

 

2.                                      Amendment.

 

Effective as of the date of this Amendment but subject to satisfaction of the
conditions precedent in Section 4 hereof, Section 9.6(e) of the Credit Agreement
is hereby amended to read in its entirety as follows:

 

“(e) the Borrower may pay cash dividends to the holders of shares of its Capital
Stock, so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the Borrower is in compliance on a
Pro Forma Basis (as of the date of such payment of cash dividends and after
giving effect thereto) with each covenant contained in Section 9.15, and
(iii) the aggregate amount of all such cash dividend paid in any Fiscal Quarter
does not exceed an amount equal to $0.03 per share of Capital Stock then issued
and outstanding.”

 

3.                                      Representations. To induce
Administrative Agent and the Lenders to enter into this Amendment, Borrower
hereby represents to Administrative Agent and the Lenders as follows:

 

(1)                                 that Borrower is duly authorized to execute
and deliver this Amendment, that Borrower is duly authorized to borrow monies
under the Credit Agreement, and that each Credit Party is duly authorized to
perform its obligations under the Loan Documents;

 

(2)                                 that the execution and delivery of this
Amendment by Borrower and the performance by each Credit Party of its
obligations under the Loan Documents do not and will not violate any material
provision of law or of their respective articles of incorporation or bylaws,
limited partnership agreement, or certificate of formation or operating
agreement, as applicable, or of any order, judgment, or decree of any court or
other Governmental Authority binding on them;

 

1

--------------------------------------------------------------------------------


 

(3)                                 that the Loan Documents (including this
Amendment) are a legal, valid, and binding obligation of each Credit Party party
thereto, enforceable against such Credit Party in accordance with its terms,
except as enforcement is limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally;

 

(4)                                 that, after giving effect to this Amendment,
the representation and warranties set forth in Section 7 of the Credit Agreement
are true and correct in all material respects (but if any representation or
warranty is by its terms qualified by concepts of materiality, that
representation or warranty is true and correct in all respects), in each case
with the same effect as if such representations and warranties had been made on
the Amendment Effective Date, except to the extent that any such representation
or warranty expressly relates to an earlier date;

 

(5)                                 that, after giving effect to this Amendment,
Borrower has complied with and is in compliance with all of the covenants set
forth in the Credit Agreement, including those set forth in Section 8 and
Section 9 of the Credit Agreement; and

 

(6)                                 that, as of date hereof and after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

4.                                      Conditions. This Amendment will become
effective as of the date of this Amendment, when Administrative Agent, the
Lenders, Borrower and the Subsidiary Guarantors have delivered a fully executed
copy of this Amendment to the Administrative Agent.  Administrative Agent’s
delivery to Borrower of a copy of this Amendment executed by all necessary
parties described in this Section 4 will be deemed evidence that the conditions
to the effectiveness of this Amendment have been met.  The Lenders hereby
authorize and direct Administrative Agent to execute this Amendment.

 

5.                                      Miscellaneous. (a) This Amendment is
governed by, and is to be construed in accordance with, the laws of the State of
New York.  Each provision of this Amendment is severable from every other
provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

 

(b)                                 This Amendment binds Administrative Agent,
the Lenders, and Borrower and their respective successors and assigns, and will
inure to the benefit of Administrative Agent, the Lenders, Borrower and the
successors and assigns of Administrative Agent and each Lender.

 

(c)                                  Except as specifically modified by the
terms of this Amendment, all other terms and provisions of the Credit Agreement
and the other Loan Documents are incorporated by reference in this Amendment and
in all respects continue in full force and effect.  Borrower, by execution of
this Amendment, and each Subsidiary Guarantor, by acknowledgement of this
Amendment, hereby reaffirm, assume, and bind themselves to all of the
obligations, duties, rights, covenants, terms, and conditions that are contained
in the Credit Agreement and the other Loan Documents, as applicable.

 

(d)                                 This Amendment is a Loan Document. Borrower
acknowledges that Administrative Agent’s reasonable costs and expenses
(including reasonable attorneys’ fees) incurred in drafting this Amendment shall
be paid by Borrower and the other Credit Parties in accordance with
Section 12.3(a) of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

(e)                                  The parties may sign this Amendment in
several counterparts, each of which will be deemed to be an original but all of
which together will constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

[Signature pages and acknowledgment to follow]

 

3

--------------------------------------------------------------------------------


 

The parties are signing this Amendment No. 2 to Credit Agreement as of the date
stated in the introductory clause.

 

 

SUPREME INDUSTRIES, INC.,

 

as Borrower

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and a Lender

 

 

 

 

 

 

By:

/s/ David W. O’Neal

 

 

Name:

David W. O’Neal

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Scott Dvornik

 

Name:

Scott Dvornik

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

Acknowledged by the undersigned,
each of which is a Subsidiary Guarantor:

 

SUPREME CORPORATION,

 

SUPREME INDIANA OPERATIONS, INC.,

a Texas corporation

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME CORPORATION OF GEORGIA,

 

SUPREME CORPORATION OF TEXAS,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME TRUCK BODIES OF CALIFORNIA,

 

SUPREME MID-ATLANTIC CORPORATION,

a California corporation

 

a Texas corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SC TOWER STRUCTURAL LAMINATING, INC., a Texas corporation

 

SUPREME\MURPHY TRUCK BODIES, INC.,
a North Carolina corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME NORTHWEST, L.L.C.,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

 

 

Name:

Matthew W. Long

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

SUPREME MIDWEST PROPERTIES, INC.,

 

SUPREME SOUTHEAST PROPERTIES, INC.,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

SUPREME SOUTHWEST PROPERTIES, INC.,

 

SUPREME ARMORED, INC.,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME WEST PROPERTIES, INC.,

 

SUPREME STB, LLC,

a Texas corporation

 

a California limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Herbert M. Gardner

Name:

Matthew W. Long

 

Name:

Herbert M. Gardner

Title:

Chief Financial Officer

 

Title:

Managing Member

 

--------------------------------------------------------------------------------